Citation Nr: 0303537	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  97-33 668A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of a medial meniscectomy of the left knee, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for post operative 
scarring on the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the Atlanta, 
George, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a claim for a rating in excess of 
10 percent for post operative residuals of a meniscectomy of 
the left knee with degenerative joint disease.  In September 
1998, the Board remanded the veteran's appeal for further 
evidentiary development.  In June 1999, the RO re-
characterized the veteran's service connected left knee 
disorder as follows: post operative residuals of a medial 
meniscectomy of the left knee, arthritis of the left knee, 
and post operative scarring on the left knee.  The RO rated 
the post operative residuals of a medial meniscectomy as 10 
percent disabling, the arthritis as 10 percent disabling, and 
the post operative scarring as noncompensable.  In October 
1999, the veteran moved and his claims' file was transferred 
to the RO in Montgomery, Alabama.  In November 2001, the 
Board once again remanded the veteran's appeal for further 
evidentiary development.  In September 2002, the RO granted 
the veteran an increased, 30 percent, rating for the post 
operative residuals of a medial meniscectomy.


REMAND

The Board notes that the appeal was remanded for the second 
time in November 2001, in part, to obtain all treatment 
records, not yet associated with the record, held by the 
Atlanta VA medical center (VAMC) and the Social Security 
Administration.  See November 2001 Remand, p. 5.

Specifically, the Board's November 2001 remand noted that the 
veteran's wife, in an August 2001 written statement, notified 
VA that the veteran was in receipt of SSA disability benefits 
because of service connected left knee problems.  See 
November 2001 Remand, pp. 3-4.  Similarly, the Board's 
November 2001 remand noted that the veteran testified, at his 
August 2001 video hearing, that he saw a physician at the 
Atlanta VAMC every three to four months for treatment of his 
left knee disabilities.  Id. However, neither requests for 
the SSA records nor post 1998 VA treatment records from the 
Atlanta VAMC appeared in the record.  Id.

Similarly, given the argument made at the veteran's August 
2001 video hearing (i.e., his lost his job of 27 years with 
the telephone company because his left knee disorder 
interfered with his ability to climb telephone polls), the 
appeal was remanded so that the RO could give consideration 
to the potential application of 38 C.F.R. § 3.321(b)(1).  See 
November 2001 Remand, p. 4. 

However, while a review of the post-remand record shows that 
the RO requested and obtained treatment records from the 
Atlanta VAMC, dated from March 1999 and September 2001, the 
record on appeal fails to show that the RO ever contact the 
SSA to obtain copies of the veteran's records, considered the 
potential application of 38 C.F.R. § 3.321(b)(1), or 
requested all post 1998 treatment records from the Atlanta 
VAMC. 

Tellingly, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) provides that VA's duty to 
assist includes making reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) (West 2002).  As 
to the search for SSA records, VA is obligated to continue 
trying to obtain evidence from a Federal department or agency 
"unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C. § 5103A(b)(3) (West 2002).  In 
addition, recently amended regulations provide that "[i]f 
further evidence, clarification of the evidence, correction 
of a procedural defect, or any other action is essential for 
a proper appellate decision, a Board Member or panel of 
Members may: (1) Remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken; or (2) 
Direct Board personnel to undertake the action essential for 
a proper appellate decision."  (Emphasis Added).  38 C.F.R. 
§ 19.9 (2002).  Furthermore, the Court in Stegall v. West, 
11 Vet. App. 268 (1998), held that, where the remand orders 
of the Board are not satisfied, the Board itself errs in 
failing to ensure compliance.  

Accordingly, given the RO's failure to carryout the 
development requested by the Board in its November 2001 
remand, the Board must once again remand the case so that the 
RO may fulfill its duty to assist by attempting to obtain the 
identified records and consider the potential application of 
38 C.F.R. § 3.321(b)(1).  See 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 19.9 (2002); Stegall v. West, 
11 Vet. App. 268 (1998).

Lastly, the Board notes that the schedular criteria by which 
disease and injury to the skin are rated changed during the 
pendency of the veteran's appeal to the Board.  See 67 Fed. 
Reg. 49596-49599 (July 31, 2002) (effective Aug. 30, 2002).  
Therefore, on remand, adjudication of the claim for a 
compensable rating for post operative scarring on the left 
knee must also include consideration of both the old and the 
new criteria.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
This rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  

However, the Board notes that neither the July 2002 VA skin 
examination nor any other medical evidence found in the 
record provide adequate information for rating the post 
operative scar under the revised rating criteria for skin 
disorders.  Therefore, on remand, the RO should arrange for 
another examination.  And, following the examination, the RO 
must readjuicate the claim considering both the old and the 
new rating criteria.  Id.

As a final point, the Board emphasizes that the fact that the 
Board has identified specific actions to be accomplished on 
remand does not relieve the RO of the responsibility to 
ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully satisfied.  

2.  The veteran should be notified that 
he is free to submit any pertinent 
medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination. 

3.  As part of the duty to assist, the RO 
should undertake all necessary 
development to obtain and associate with 
the record the following records.

a.  All post January 1998 to March 
1999 and all post September 2001 
treatment records held by the 
Atlanta VAMC in addition to any 
other pertinent medical records from 
any other source(s) or facility(ies) 
identified by the veteran.

b.  All records on file with the 
Social Security Administration.

c.  If any requested records are not 
available, or the search for such 
records otherwise yields negative 
results, that fact should be noted 
in the claims' file, and the veteran 
and his representative should be so 
notified.  

4.  As part of the development undertaken 
to comply with the new rating criteria, 
the RO should schedule the veteran for a 
dermatological examination.  A copy of 
the appointment notice(s) sent to the 
veteran should be associated with the 
file.  All necessary testing should be 
conducted.  The examiner must review the 
entire claims folder.  
a.  Next, the dermatologist should 
provide an opinion as to the following:
i.  The exact location and size of 
the post operative scar of the left 
knee caused by the surgery.
ii.  Provide an opinion as to 
whether the scar is a "deep scar" 
or caused loss of motion of either 
the left knee covers an (i) area or 
areas exceeding 144 square inches 
(929 sq. cm.), (ii) area or areas 
exceeding 72 square inches (465 sq. 
cm.), (iii) area or areas exceeding 
12 square inches (77 sq. cm.), or 
(v) area or areas exceeding 6 square 
inches (39 sq. cm.). 
Note.  A deep scar is one associated 
with underlying soft tissue damage.
iii.  Provide an opinion as to 
whether the scarring is superficial, 
poorly nourished, and has repeated 
ulceration; is tender, and/or 
painful on objective demonstration; 
is superficial and unstable (no 
underlying soft tissue damage but 
there is frequent loss of covering 
skin over the scar); is superficial 
and painful and/or causes additional 
loss in range of motion of the left 
hip, knee, or ankle. 
b.  If any of the specifically enumerated 
adverse symptomatology is not present, 
the examiner must say so.  
c.  Photographs of the scarring should be 
taken. 
d.  All findings and opinions should be 
set forth in detail and reconciled with 
all other opinions of record, including 
those of the July 2002 VA skin examiner
e.  A typewritten report of examination 
must be associated with the record and 
must include all examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached.

5.  If, and only if, the veteran alleges a 
worsening of his service connected left 
knee orthopedic disabilities or medical 
records obtained by the RO show a 
worsening of his service connected left 
knee orthopedic disabilities since the 
time of the last examination, the RO 
should schedule the veteran for an 
orthopedic examination.  

6.  To help avoid a future remand, the RO 
must ensure that the examination report 
complies with the instructions set out 
above and that all requested development 
has been completed in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  The RO should take adjudicatory 
action and such adjudication should 
include consideration of the Veterans 
Claims Assistance Act of 2000, 38 C.F.R. 
§ 3.321(b)(1), old and new 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, and 
7805, and 38 C.F.R. § 3.321(b)(1).  If 
any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued.  If the RO concluded 
that the criteria for submission for 
extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) to the Directory 
of Compensation and Pension are not met, 
the SSOC must say so as well as the 
reasons and bases for that decision.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


